Exhibit 10.7

 

BANK OF COMMERCE HOLDINGS
STOCK OPTION AGREEMENT


 

THIS STOCK OPTION AGREEMENT (“Agreement”) is entered into by and between Bank of
Commerce Holdings (“Company”) and [INSERT] (“Grantee”).

 

1.

Basic Terms of Award

 

Number of Shares of Common

 

Stock Subject to the Option:

[INSERT]

   

Exercise Price (per share):

[INSERT]

   

Date of Grant:

[INSERT]

   

Date of Termination:

[INSERT]

   

The Option is a:

☐ Nonqualified Stock Option; or

     

☐ Incentive Stock Option

 

2.

Company hereby grants to Grantee an option (“Option”) to purchase, at the
Exercise Price, the number shares of Common Stock subject to the Option, as the
Option Vests (in accordance with the vesting schedule set forth in paragraph 4)
with respect to such shares.

 

3.

The Option is granted under the Bank of Commerce Holdings 2010 Equity Incentive
Plan (the “Plan”), a copy of which has been provided to Grantee. The terms and
conditions of the Plan are hereby incorporated into this Agreement by this
reference. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the former shall govern.
Capitalized terms used in this Agreement that are not defined herein shall have
the meaning given to such terms in the Plan.

 

4.

Vesting Schedule

 

Except as otherwise provided in the Plan, the Option shall Vest with respect to
the shares of Common Stock subject to the Option in accordance with the vesting
schedule set forth below.

 

 
1

--------------------------------------------------------------------------------

 

 

If Grantee is an Employee of the Company without interruption from the Date of
Award until each anniversary date of the Date of Award, then the Option shall
Vest with respect to the following percent of the number of shares of Common
Stock subject to the Award:

 

Anniversary (Vesting) Date

Percentage of Award Vested*

[INSERT]

[INSERT]%

[INSERT]

[INSERT]%

[INSERT]

[INSERT]%

[INSERT]

[INSERT]%

[INSERT]

[INSERT]%

 

5.

The Option shall terminate on the Date of Termination, unless sooner terminated
by reason of death, Disability or other termination of status as an employee as
provided in the Plan. Following such termination, Grantee and Company shall have
no further rights or obligations with respect to the Option.

 

6.

This Option must be exercised by delivery to Company of a written notice of
exercise signed by Grantee specifying the number of shares with respect to which
this Option is being exercised and the per-share Exercise Price, accompanied by
payment in full of the amount of the Exercise Price for the number of shares
being purchased.

 

7.

The Option may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner, other than by will or by the laws of descent or
distribution.

 

8.

Shares of Common Stock shall not be issued with respect to the Option, unless
the exercise of such Option and the issuance and delivery of shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, all securities laws, rules and regulations, and the requirements of
any stock exchange upon which the Common Stock may then be listed. Issuance of
shares of Common Stock is further subject to the approval of counsel for Company
with respect to such compliance.

 

9.

Company, in its sole discretion, may take any actions reasonably believed by it
to be required to comply with any local, state, or federal tax laws relating to
the reporting or withholding of taxes attributable to the grant or exercise of
the Option or the disposition of shares of Common Stock issued upon exercise of
the Option, including, but not limited to, (i) withholding from any person
exercising an Option a number of shares of Common Stock having a Fair Market
Value as of the date of such withholding equal to the amount required to be
withheld by Company under applicable tax laws, (ii) withholding, or causing to
be withheld, from any form of compensation or other amount due Grantee or holder
of shares of Common Stock issued upon exercise of an Option any amount required
to be withheld under applicable tax laws, or (iii) requiring any person
exercising the Option to make arrangements satisfactory to Company (including,
without limitation, paying amounts) to satisfy any tax obligations, as a
condition to recognizing any rights of such person under the Option.

 

 
2

--------------------------------------------------------------------------------

 

 

10.

Miscellaneous.

 

 

a.

Each party agrees to cooperate fully with the other party and to execute such
further instruments, documents and agreements, and to give such further written
assurances, as may be reasonably requested by the other party to better evidence
and reflect the transactions described herein and contemplated hereby, and to
carry into effect the intents and purposes of this Agreement.

 

 

b.

All pronouns shall be deemed to include the masculine, feminine, neuter,
singular or plural forms thereof, as the context may require. All references to
“paragraph” shall be deemed to refer to paragraphs of this Agreement, unless
otherwise specifically stated.

 

 

c.

Notices. All notices and other writings of any kind that a party to this
Agreement may or is required to give hereunder to any other party hereto shall
be in writing and may be delivered by personal service or overnight courier,
facsimile, or registered or certified mail, return receipt requested, deposited
in the United States mail with postage thereon fully prepaid, addressed (i) if
to Company, to its home office, marked to the attention of the corporate
secretary of Company; or (ii) if to Grantee, to his address set forth on the
signature page hereof. Any notice or other writings so delivered shall be deemed
given (i) if by mail, on the second (2nd) business day after mailing, and (ii)
if by other means, on the date of actual receipt by the party to whom it is
addressed. Any party hereto may from time to time by notice in writing served
upon the other as provided herein, designate a different mailing address or a
different person to which such notices or demands are thereafter to be addressed
or delivered.

 

 

d.

Attorneys’ Fees. In any action at law or in equity to enforce any of the
provisions or rights under this Agreement, the unsuccessful party to such
litigation, as determined by the court in a final judgment or decree, shall pay
the successful party all costs, expenses and reasonable attorneys' fees incurred
by the successful party (including, without limitation, costs, expenses and fees
on any appeal).

 

 

e.

Waiver. No waiver of any term, provision or condition of this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
be construed as, a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of this
Agreement.

 

 

f.

Choice of Law. It is the intention of the parties that the internal laws of the
State of California (irrespective and choice of law principles) shall govern the
validity of this Agreement, the construction of its terms and the interpretation
of the rights and duties of the parties.

 

 
3

--------------------------------------------------------------------------------

 

 

 

g.

Successors in Interest. This Agreement and all of its terms, conditions and
covenants are intended to be fully effective and binding, to the extent
permitted by law, on the heirs, executors, administrators, successors and
permitted assigns of the parties hereto.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

COMPANY

BANK OF COMMERCE HOLDINGS

 

  a California corporation  

 

 

 

 

       

 

 

 

 

 

By

 

 

 

Print name: Randall S. Eslick

 

 

Title: President & CEO

 



 

GRANTEE

By

 

 

 

Address:  

[INSERT]

 

    [INSERT]  

 

 

 

   

 

  Social Security No. [INSERT]  

  

 

ACKNOWLEDGEMENT

 

 

Grantee hereby acknowledges that he/SHE has received a copy of the Plan.

 

 

By

 

 

 

[INSERT]

 

  

 
4

--------------------------------------------------------------------------------

 

 

CONSENT OF SPOUSE AND CERTIFICATION OF MARITAL STATUS

 

CONSENT OF SPOUSE

 

This Consent of Spouse relates to a grant by Bank of Commerce Holdings of
Options to acquire shares of its common stock to [INSERT] under the 2010 Equity
Incentive Plan and a related Stock Option Agreement. The foregoing plan and
agreement are sometimes referred to herein as the “Documents.” By his/her
signature below, the undersigned acknowledges that he/she:

 

 

1

is the spouse of the grantee of such shares;

 

 

2.

has read the Documents and is familiar with the terms and conditions of the
same; and

 

 

3.

agrees to be bound by all the terms and conditions of the Documents.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[INSERT]

 

 

 

CERTIFICATION OF MARITAL STATUS

 

I hereby certify that I am not married.

 

 

 

 

 

[INSERT]

 

 

 

 

5